NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 16, 2021 *
                             Decided November 29, 2021

                                        Before

                   MICHAEL B. BRENNAN, Circuit Judge

                   MICHAEL Y. SCUDDER, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1238

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Indiana, South Bend Division.

      v.                                       No. 3:05-CR-131-RLM-1

BERNARD ELLIS,                                 Robert L. Miller, Jr.,
    Defendant-Appellant.                       Judge.

                                      ORDER

       Fifteen years into a 40-year sentence for firearms offenses, Bernard Ellis moved
for compassionate release, citing risks from COVID-19 because of chronic health issues.
The district court accepted that Ellis’s medical conditions during the pandemic
presented an “extraordinary and compelling reason” to reduce his sentence, see 18



      *
        We granted the parties' joint motion to waive oral argument, and the appeal is
therefore submitted on the briefs and the record. FED. R. APP. P. 34(a)(2)(C).
No. 21-1238                                                                        Page 2

U.S.C. § 3582(c)(1)(A)(i), but denied the motion based on the seriousness of his crimes
and the potential danger he posed to the public. We affirm.

       In the late 1990s, Ellis was the chief enforcer in Chicago for the Gangster
Disciples. In this role, he unlawfully acquired handguns and semiautomatic rifles in
Indiana, allegedly to use himself or to provide to fellow gang members. Because Ellis
was a convicted felon (he had prior convictions for armed robbery), he induced several
women to illegally “straw purchase” firearms on his behalf, sometimes with the threat
of violence.

       Ellis was ultimately convicted of multiple counts relating to straw purchases of
firearms and to his possession of firearms as a felon. The district court sentenced him to
480 months in prison, within the 360 months-to-life guidelines range, based on his “long
history of violence” and “an extraordinary need to protect the public from Mr. Ellis’s
future crimes.” After we reversed one of his firearm-possession counts on appeal, see
United States v. Ellis, 622 F.3d 784 (7th Cir. 2010), the district court resentenced him in
2011 to an identical term of imprisonment because of his “extraordinarily violent past,”
his role in the Gangster Disciples, and the seriousness of his crimes.

       In late 2020, Ellis, then housed at the Grady County Jail, moved for
compassionate release in the form of home confinement. He pointed out that he was 54
years old, obese, diabetic, and suffered from hypertension—all factors that the Centers
for Disease Control have identified as increasing one’s susceptibility to risks from
COVID-19.

        The district court denied Ellis’s motion. The court acknowledged that his poor
health presented an “extraordinary and compelling” reason for a sentence reduction
during the pandemic, but concluded that his release would be inappropriate in light of
the sentencing factors set forth in 18 U.S.C. § 3553(a). Most pertinent in the court’s
assessment was the need for the sentence to reflect his “frightful history of violence,”
the seriousness of his crimes, and a less-than-exemplary prison disciplinary record that
reflected the need to protect the public. The court found that these factors outweighed
positive aspects in this record—his participation in training programs, his “clean”
disciplinary record since 2016, and his “law-abiding” conduct when he was mistakenly
released from custody for a brief time in July 2020.
No. 21-1238                                                                          Page 3

       On appeal, Ellis challenges the denial of his motion for compassionate release,
arguing that the district court erred in its analysis of the § 3553(a) factors. He argues
that the court made inconsistent statements when it determined, for instance, that he
remains a danger to the public, despite “conclud[ing] time and time again that Mr. Ellis
is a changed man.” He also highlights the court’s comment that his law-abiding conduct
during his mistaken release in 2020 “doesn’t suggest a person who poses a great risk to
the public.”

        As a threshold matter, Ellis’s justification for compassionate release has been
undermined by our recent decisions in United States v. Broadfield, 5 F.4th 801 (7th Cir.
2021), and United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021). We held that the
current availability of vaccines for COVID-19 “makes it impossible to conclude that the
risk of COVID-19 is an ‘extraordinary and compelling’ reason for immediate release.”
Broadfield, 5 F.4th at 803. This is especially true here, because the government asserts
that Ellis is vaccinated in a letter filed under Rule 28(j) of the Federal Rules of Appellate
Procedure. Ellis does not attempt to distinguish his case from Broadfield or Ugbah either
by responding to the government’s Rule 28(j) letter or by participating in oral argument.

       Even if Ellis could qualify for compassionate release, the district court
appropriately evaluated the need to protect the public from his risk of future crimes. See
§ 3553(a)(2)(C). The court noted that Ellis’s more recent clean disciplinary record may
suggest that he “has changed his ways,” but this was “simply too brief a time of action
to outweigh the thirty years that preceded it”—a criminal history of a “thirteen-time
felon with a frightful history of violence.” Such a determination falls well within the
court’s discretion. See Ugbah, 4 F.4th at 598.

       Second, Ellis challenges the district court’s conclusion that further incarceration
is necessary to reflect the seriousness of his crimes. See § 3553(a)(2)(A). He argues that
15 years of incarceration—the average sentence, he says, for felons convicted of illegal-
firearm possession who are sentenced under the Armed Career Criminal Act—“more
than reflect the seriousness of the actions underlying [his] conviction.” Against this
backdrop, he maintains, the court’s ruling that further incarceration was necessary was
“utterly irrational.”

       But, as the district court noted, Ellis is not the average offender. He did not
merely possess weapons unlawfully; he illegally acquired them for others, “in part by
strong arming others to do his will, including threatening one woman at gunpoint and
another as she was mere days from giving birth.” And he has served less than half of a
No. 21-1238                                                                       Page 4

within-guidelines sentence that the district court twice has found to be necessary.
Nothing was irrational about the court’s determination.

                                                                             AFFIRMED